Citation Nr: 1715621	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-05 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1973 to April 1988 in the Marine Corps and from March 2008 to March 2009, April 2012 to March 2013, and April 2013 to October 2015 in the Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Tinnitus was not shown during the first period of active service or within one year thereafter.  

2.  Tinnitus existed prior to his March 2008 to March 2009 period of active duty service, but was worsened by his April 2013 to October 2015 period of active duty service.  

3.  A right shoulder disability was not shown during the first period of active service.

4.  The Veteran has credibly reported right shoulder pain occurring during his 2008 deployment and was diagnosed by x-ray with degenerative joint disease during the year following discharge from his 2008 to 2009 period of active service. 


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

2. The criteria for establishing service connection for right shoulder strain with degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.      Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.         § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and tinnitus or arthritis become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Tinnitus

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the § 1111 presumption, the claim is one for service connection, not aggravation. Id. 

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase    in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence  of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  

The Veteran asserts that he first experienced tinnitus during his deployment with the Army National Guard in Iraq from April 2008 to February 2009 as a result of noise exposure from large generators.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with tinnitus.  In any case, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of experiencing current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.  

The Veteran does not contend he suffered from tinnitus during his first period of service, nor does the record reflect such.  In fact, the first indication of record of tinnitus is contained in an October 2003 VA treatment report when the Veteran was seen for a hearing evaluation.  At that time, he reported constant tinnitus over the past several years.  Thus, the record shows no indication of tinnitus during his first period of active duty but does show the Veteran's tinnitus existed prior to his 2008 to 2009 period of service.  In light of the Veteran's reports of tinnitus to treatment providers in 2003, the Board finds his contention of the condition having arisen during his 2008 to 2009 period of service is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).    

The Board notes there are medical opinions both in favor of and against the claim.  The Veteran underwent a VA audiology examination in November 2009 where he reported constant tinnitus in both ears emerging in 2008.  The examiner opined   that the Veteran's tinnitus was less likely than not related to his military service,    to include noise exposure therein because, although tinnitus emerged while he    was deployed in Iraq, the Veteran had a long history of driving tractor trailers as      a civilian without the use of hearing protection devices.  In addition, an August 2015 VA examination revealed that the Veteran continued to report tinnitus and the examiner opined that tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss.  However, the November 2009 and August 2015 examiners did not address the pre-existing nature of the Veteran's tinnitus.  

The Board notes that the Veteran submitted a nexus opinion from a VA physician  in October 2011 who opined that, based on the Veteran's reported history as to the 2008 onset of tinnitus while serving in Iraq, it was probably more likely than not that his tinnitus should be service connected.  However, the physician also did not take into account the pre-existing nature of the Veteran's tinnitus.  Moreover, the examiner relied on the Veteran's reported history of tinnitus first arising in 2008, which the Board has determined lacked credibility.  

Further, the Veteran's most recent active duty service treatment records (April  2013 to October 2015) include a June 2014 audiogram noting that the Veteran complained of constant tinnitus which had become much louder than it had been in previous years.  The Board finds that such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support  for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds such assertion to be credible, as it was made while seeking treatment during active service.  

Also of record is an August 2016 opinion by an audiologist of the Naval Medical Center who noted that the Veteran reported bilateral tinnitus in 2013 which worsened and became more bothersome to him after being exposed to excessive noise while deployed in Afghanistan from 2013 to 2014, where he was billeted right next to the airfield.  The audiologist opined that this excessive noise exposure most likely contributed to the Veteran's increase in tinnitus after being deployed in Afghanistan.  

Thus, competent and credible evidence shows a worsening of the pre-existing tinnitus during his April 2013 to October 2015 period of service.  Additionally,     the August 2016 opinion of record has provided a positive nexus between the worsening of the Veteran's tinnitus and his last deployment.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's pre-existing tinnitus was aggravated by his last period of active service, and service connection is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.

II. Right Shoulder Disability

The Veteran asserts that he injured his right shoulder during his deployment with the Army National Guard in Iraq in August 2008 while lifting weights.  As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with right shoulder strain, as diagnosed by VA examination in November 2009, and degenerative joint disease of the right shoulder.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.  

Service treatment records reveal that the Veteran was first diagnosed with bilateral acromioclavicular and glenohumeral degenerative joint disease of the shoulders in August 2009, only five months after his March 2009 separation from active duty service.  Further, service treatment records include a September 2009 line of duty report where the Veteran reported injuring his shoulders while deployed in Iraq in August 2008 and noted significant pain in both shoulders while lifting weights at     the gym.  As the Veteran is competent to testify as to pain, the Board finds that the Veteran has credibly reported his right shoulder pain during active duty service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In sum, the Veteran has credibly reported right shoulder pain occurring during service in 2008 and there is a confirmed diagnosis of degenerative joint disease a few months after separation from service.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that service connection for his right shoulder strain with degenerative joint disease is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); Ortiz, 274 F.3d at 1364; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right shoulder strain with degenerative joint disease is granted.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


